Citation Nr: 0912638	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-31 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
August 1946 to January 1948 and from September 1950 to April 
1952, to include service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claim was remanded by the Board in July 2008 
for further evidentiary development.  All actions associated 
with this remand have been accomplished and the claim is ripe 
for appellate review.  

The Veteran appeared at a Travel Board Hearing before the 
undersigned in June 2008.  A transcript is associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service treatment records are incomplete; 
however, there is no medical evidence of a hearing loss 
disability until well over 50 years after service and the 
preponderance of the competent evidence is against a nexus 
between a current diagnosis of hearing loss and any incident 
of service, to include exposure to excessive noise.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits. 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The RO sent VCAA 
letters to the Veteran in July 2005, which notified him of 
the information necessary to substantiate his claim, what 
evidence he was to provide and what evidence VA would attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With respect to the Dingess requirements, the Veteran was 
notified by letter in September 2008 of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claims be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
the Dingess notification to the Veteran prior to the RO 
decision that is the subject of this appeal.  However, the RO 
cured this defect by a re-adjudication of the claim in a 
subsequently issued supplemental statement of the case 
following the issuance of remedial notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as the claim for 
service connection is denied in the decision below, the 
timing of notice with regard to effective date or disability 
rating is moot.  See Dingess, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  Regarding the service treatment records, it is 
noted that partial records are in the file which reflect both 
periods of the Veteran's active service.  However, the 
National Personnel Records Center (NPRC) has indicated that a 
complete set of the treatment records cannot be found, as the 
records would have been located in an area which was heavily 
damaged by a 1973 fire at that facility.  In cases such as 
this, the Board is mindful of the heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  A post-service audiological examination dated 
in October 1953 (within a year of separation) is of record, 
as well as a partially complete set of service treatment 
records and numerous clinical records, including the 
separation examination.  Given this, the Board has fully 
contemplated its heightened duty to explain its findings to 
the Veteran, and there is no further duty to attempt to 
obtain additional medical records.  

With respect to the duty to provide an examination or medical 
opinion, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, the Veteran has a history of noise exposure in 
active service but there is no medical evidence of a hearing 
loss disability until more than 53 years post-service.  There 
are three competent opinions of record that address the 
contended causal relationship between current hearing loss 
and service (a private opinion, a VA audiologist, and a VA 
ENT examiner).  Following the latter VA examinations and a 
review of all of the relevant medical evidence in the claims 
file, the examiners provided competent, nonspeculative 
opinions that addressed the nexus question at hand.  These 
latter opinions were supported by rationale with citations to 
the clinical record.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends that his bilateral hearing loss began 
during or as a result of his service in the United States 
Army.  Although he concedes that he served as a cook while on 
active duty, he asserts that prior to his designation as a 
cook, he received infantry training and was exposed to loud 
noises in the form of small arms fire.  He also alleges that 
he was exposed to explosions in service and that the 
resultant acoustic trauma caused his hearing to deteriorate.  

Upon review of the Veteran's available service treatment 
records, it is noted that there are no complaints, diagnoses, 
or records of treatment for any hearing loss or other 
disorder of the ear.  However, as noted above, it is apparent 
that some of these records are missing and could not be 
located obviously through no fault of the Veteran.  The 
primary impediment to a grant of service connection here, 
however, is the absence of any medical evidence of hearing 
loss until more than 53 years after service and the probative 
value of three competent opinions that have addressed the 
contended causal relationship.
The Veteran's first diagnosis of bilateral hearing loss was 
made in August 2005 by his private otolaryngologist.  

The Board does not dispute that the Veteran was exposed to 
excessive noise during his approximately 3 and 1/2 years of 
active duty.  While his service personnel records show that 
he was a cook, he was in an infantry unit and received the 
Korean Service Medal.  In addition, he has submitted "buddy 
statements" which confirm exposure to explosions and other 
loud noises (artillery, tanks) while in service.  At issue in 
the current case then, is whether or not there is a nexus 
between such acoustic trauma and his current hearing loss.

This private otolaryngologist noted above observed in August 
2005 that the Veteran had a "long history of sensorineural 
hearing loss;" but, did not list a specific date of onset of 
the disorder.  The physician did state that there was 
significant military noise exposure 50 years ago, and it was 
this doctor's opinion that exposure to artillery was 
"undoubtedly" at least partially responsible for the onset 
of hearing loss and tinnitus.  It was also noted that the 
Veteran had a post-service history of vertigo or dizziness 
since 1967.  

Pursuant to a July 2008 Board Remand, the Veteran underwent 
two VA examinations to address the contended causal 
relationship.  Following October 2008 audiological and ENT 
examination, both examiners determined that the there was no 
such nexus.  The Board specifically notes that, while 
audiometric testing confirmed a diagnosis of bilateral 
sensorineural hearing loss, the VA audiologist noted in 
support of his conclusion report that there was no evidence 
of a diagnosis of hearing loss (or tinnitus) in service or 
until many years after separation, and that an examination of 
April 1952 noted no apparent pathology in the ears.  The 
examiner further observed that the Veteran had a later-
developed diagnosis of Meniere's disease, and that given this 
and the lengthy absence of compliant following discharge, a 
relationship between noise and service was unlikely.  

In the report of the ENT examination, also dated in October 
2008, the examiner observed that a post-active duty audiogram 
in October 1953 listed "normal air and bone conduction."  
While this latter examiner noted the Veteran's subjective 
complaints of a hearing loss, he determined it was less 
likely as not that the current disorder was related to 
military noise exposure.  

The two VA examinations of record appear to be based on both 
a review of the relevant clinical history as well as an 
examination of the Veteran.  The private report of the 
Veteran's otolaryngologist, while based on a personal 
relationship with the Veteran, does not appear to include a 
review of the relevant in-service and post-service history.  
That is, while the Veteran's reports of noise exposure are 
certainly competent, the VA audiology and ENT examinations 
specifically reviewed the in-service medical history and lack 
of post-service medical evidence of hearing loss for well 
over five decades in support of their opinions.  The private 
physician did not comment on the lack of such evidence or the 
fact that a separation examination in April 1952 (after the 
in-service noise exposure) was negative for any pertinent 
findings.  For these reasons, the weight of the two VA 
medical opinions (including from an audiologist) combined is 
greater than the opinion from the Veteran's private 
otolaryngologist.  That is, the preponderance of the 
competent medical evidence is against the Veteran's claim of 
a nexus between a current diagnosis of hearing loss and a 
remote history of in-service noise exposure.

The Board acknowledges that the Veteran is competent to 
report on things which come to him through his senses, to 
include hearing loss.  However, he is not competent to state 
that he had a hearing loss disability as defined by the 
applicable regulation, 38 C.F.R. § 3.385, at any given point 
in time; such a diagnosis is based on an audiological 
examination.  And, as a layman, he is not competent to opine 
on medical matters which are outside of his field of 
knowledge, such as whether there is an etiological 
relationship between his hearing loss and in-service noise 
exposure.  See Espiritu, supra.  The Veteran's contentions 
regarding such a relationship are not probative.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


